        Case 3:20-cv-01035-SI   Document 199     Filed 02/18/21   Page 1 of 2




                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                          FEB 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
INDEX NEWSPAPERS LLC, DBA                       No.   20-35739
Portland Mercury; et al.,
                                                D.C. No. 3:20-cv-01035-SI
                Plaintiffs-Appellees,           District of Oregon,
                                                Portland
 v.
                                                ORDER
UNITED STATES MARSHALS SERVICE;
U.S. DEPARTMENT OF HOMELAND
SECURITY,

                Defendants-Appellants,

and

CITY OF PORTLAND, a municipal
corporation; et al.,

                Defendants.




      Appellants’ unopposed motion to hold the appeal in abeyance (Docket Entry

73) is GRANTED. This case is removed from the March 3, 2021 argument

calendar in Portland, Oregon. The government shall file a status report by March

15, 2021 and at every 30-day intervals. The clerk shall administratively close this

case pending further court order.
Case 3:20-cv-01035-SI   Document 199   Filed 02/18/21   Page 2 of 2




                                       FOR THE COURT:

                                       MOLLY C. DWYER
                                       CLERK OF COURT


                                       By: Wendy Lam
                                       Deputy Clerk
                                       Ninth Circuit Rule 27-7




                               2
